PER CURIAM.
The state appeals the trial court’s order dismissing as insufficient and vague all counts of the information filed against Salvatore F. Carollo, Santo John Carollo, Edward Koh, Michael Emil Bazsuly, Rickey Owen Dawes, Max Margulis, and Vincent Salvatore Loscalzo. The fifty-five counts contained in the information the state filed involved charges of racketeering, conspiracy to commit racketeering, organized scheme to defraud, securities fraud, sale of unregistered securities, grand theft, and sale of securities by an unregistered dealer.
We have reviewed the information, the statement of particulars, and supplemental statement of particulars the state filed. We conclude that the information follows the statutes the defendants allegedly violated and, together with the statements of particulars, reasonably informs the defendants of the actions with which they are charged. See State v. Greco, 479 So.2d 786 (Fla. 2d DCA 1985), ajfd sub nom. Falzone v. State, 500 So.2d 1337 (Fla.1987). Accordingly, the trial court erred in dismissing the fifty-five counts contained in the information.
Reversed and remanded.
THREADGILL, C.J., and PARKER and ALTENBERND, JJ., concur.